Citation Nr: 1726757	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-32 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to the RO in Winston-Salem, North Carolina.

This matter was last before the Board in February 2016, when it was denied.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated October 2016, the Court vacated the Board's February 2016 denial and remanded the matter to the Board for compliance with the instructions included in the parties' Joint Motion for Remand (JMR).

In March 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge who has since retired from the Board; a transcript is of record.  The Board offered the Veteran the opportunity to appear at another hearing before a Veterans Law Judge who would participate in the final decision.  In a response received in May 2017, he elected to waive his right to another hearing and requested that the Board consider his case on the evidence of record.  It has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The October 2016 JMR noted the Board erred in failing to consider treatment records indicating the Veteran's PTSD was severe.  The most recent VA examination from March 2015 noted that PTSD was in remission and that, while it had been formally diagnosed, the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  This finding is contrary to many of the medical records, as noted by the JMR.  Therefore, a new VA examination is needed to determine the current severity of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the service-connected PTSD on appeal; this specifically includes treatment records from the VA Medical Center in Asheville, North Carolina from May 2015 to the present.

2. After completing directive (1), the AOJ should arrange for a VA psychiatric evaluation of the Veteran to ascertain the current nature and severity of his service-connected PTSD.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should review the evidence is the claims file, to include VA treatment records citing that the Veteran's PTSD was severe.  The examiner should identify all symptoms and impairment associated with the Veteran's PTSD, noting their frequency and severity.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  Comprehensive social, educational, and occupational histories are to be obtained.  Examination results should be clearly reported.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




